Appellant was convicted of gaming. The indictment contains four counts, each count charging appellant with "permitting a game" in some prohibited place under his control. Motion was made to quash all the counts, because each failed to allege any game with cards was played on the premises. It simply alleges that defendant did unlawfully "permit a game" to be played upon the premises then and there belonging to him, etc. It is necessary that the indictment should charge the playing of some of the inhibited games. So far as the indictment is concerned, it may have been some game not prohibited by the statute. The judgment is reversed, and the prosecution ordered dismissed.
Reversed and dismissed.